                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION

                                Case No.: 4:20-CR-103-D

UNITED STATES OF AMERICA                  )
                                          )
             V.                           )
                                          )
HILD ARES KINKESHA                        )
PARKER-GREENE                             )
     a/k/a "Keisha Greene"                )
     a/k/a "Kesha Greene"                 )


 ORDER PERMITTING DISCLOSURE OF TAX RETURN INFORMATION
      Upon motion of the government requesting an order authorizing the disclosure
of tax return information, it is hereby
      ORDERED that the government may disclose to Defendant Hildares Kinkesha
Parker-Greene federal tax returns and return information necessary to comply with
its discovery obligations in this case.
      SO ORDERED this 18 day of December, 2020.




                                          H7orable James C. Dever III
                                          United States District Judge




                                              1




         Case 4:20-cr-00103-D Document 20 Filed 12/28/20 Page 1 of 1
